Citation Nr: 0820192	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-13 356	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia of the right knee with 
traumatic arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia of the left knee.

3.  Entitlement to service connection for a low back disorder 
to include as secondary to service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions dated in October 2002 and 
March 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The October 
2002 rating decision denied the claims of entitlement to an 
increased rating for chondromalacia of the left and right 
knee.  The March 2004 rating decision denied service 
connection for a low back disorder. The issues have been 
merged on appeal.


FINDINGS OF FACT

1. The veteran's right knee disorder with mild degenerative 
arthritis is manifested by tenderness and a range of motion 
from zero to 120 degrees with limitation from pain; however, 
fatigue, weakness, lack of endurance, or incoordination and 
ankylosis is not shown.

2.  The veteran's right knee has traumatic arthritis with 
mild narrowing of the medial compartment, joint pain and 
slight limitation of motion.

3.  The veteran's left knee disorder is manifested by 
tenderness and a range of motion from zero to 120 degrees 
with limitation from pain; however, fatigue, weakness, lack 
of endurance, or incoordination and ankylosis is not shown.

4.  The competent medical evidence of record shows that the 
veteran's current low back disorder was not caused by active 
military service.

5.  The competent medical evidence of record shows that the 
veteran's current low back disorder was not caused by or 
aggravated by the service-connected bilateral knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
chondromalacia of the right knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2007).

2.  The scheduler criteria for a separate rating for right 
knee arthritis have been met under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
chondromalacia of the left knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2007).

4.  A back disorder was not incurred in, or aggravated by, 
active military service, and is not proximately due to or 
aggravated by the service-connected bilateral knee 
disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA letters dated in August 2002 and May 2003 informed 
the appellant of what evidence was required to substantiate 
his claims for service connection for a back disorder and his 
claim for increased rating for his service-connected 
bilateral knee disability.  These letters also informed him 
of his and VA's respective duties for obtaining evidence.  
The VCAA letters requested the veteran to provide any 
evidence in his possession and he was informed that it was 
ultimately his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, a March 2006 letter informed the veteran of the 
disability rating and the effective date.  However, this 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the supplemental statement of the case issued in 
December 2007 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  The Board finds that the requirements of VCAA 
regarding the duty to notify have been met and that VA has no 
further duty prior to Board adjudication.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the VCAA notice cited above.  A higher rating 
under the diagnostic code for which the veteran was initially 
service connected will be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability.  The veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  The veteran was also informed of pertinent 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

However, the veteran was not informed of the necessity to 
provide evidence showing the effect of the worsening 
bilateral knee disability on the veteran's employment and 
daily life.  A review of the record on appeal shows that the 
appellant, throughout the pendency of his claim, has made 
submissions showing that he had actual knowledge of the need 
to submit evidence showing the effect that the worsening or 
increase of his bilateral knee disability had on his 
employment and daily life.  In the September 2002 statement 
in support of the claim, the veteran asserted that he was 
unable to climb stairs, kneel, crouch, crawl, stand or walk 
for long periods and lift objects because of his knee 
problems.  This is evidence of how his worsening condition 
has affected his daily life.  The veteran stated in a 
September 2002 VA examination and a June 2007 DRO hearing 
that he became unemployed after a back injury caused by his 
inability to bend his knees when he lifted a heavy object and 
he is receiving workman's compensation from his previous 
employer.  Further, the record on appeal reveals that the 
appellant was continuously represented by a veterans service 
organization before VA during the pendency of his claim.  
Accordingly, the Court concludes that the record on appeal 
shows that the appellant had actual knowledge of the need to 
submit medical or lay evidence demonstrating the affect that 
the worsening or increase of his bilateral knee disability 
had on his employment or daily life, that he actually 
submitted such evidence and therefore, the above VCAA notice 
error did not effect the essential fairness of the Board's 
decision. See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed.Cir.2007), Newhouse v. Nicholson, 497 F.3d 1298, 1301 
(Fed.Cir.2007), Conway v. Principi, 353 F.3d 1369, 1375 
(Fed.Cir.2004), and Vazquez-Flores, supra.

With regard to the duty to assist, the claims file contains 
service medical records, private treatment records, VA 
treatment records, and a recent VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim. The Board has carefully 
reviewed such statements and concludes that he has not 
identified further available evidence not already of record.  
The veteran sent a VCAA notice response form in October 2006 
and checked the box stating that he had no other information 
or evidence to give VA to substantiate his claim and to 
decide his claim as soon as possible.  There is no indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 

II.  Merits of the Claims for an Increased Rating

The veteran was granted service connection in January 1969 
for chondromalacia of the left and right knee at 10 percent 
disabling for each knee.  The veteran field a claim for an 
increased rating for his service-connected bilateral knee 
condition in June 2001.  He contends that his bilateral knee 
condition has increased in severity due to pain and his knees 
giving way.  The RO denied his claim.  The veteran appeals 
this decision.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  The determination of whether an increased 
evaluation is warranted is based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257as 10 percent disabling under Diagnostic 
Code 5257.   This rating code is for other impairment of the 
knee, recurrent subluxation or lateral instability rated as 
10 percent disabling if slight, 20 percent disabling if 
moderate, and 30 percent disabling if severe.  The Board 
notes that words such as "slight," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

In a September 2002 VA examination, the veteran complained of 
stiffness, aching and cracking to the same extent in both 
knees.  He stated that his knees ache constantly.  He would 
rate the pain as 5 out of 10 at rest and 7 out of 10 when on 
his feet.  The veteran also told the examiner that his knees 
tend to give way although the examiner noted that he did not 
wear a brace for that problem.  He also stated that in the 
past his kneecap has moved out of alignment.  The examiner 
noted that the veteran's knees looked normal.  The 
examination revealed bilateral tenderness in the medial and 
lateral joint lines; however, there was no effusion or medial 
or lateral instability.  The anterior and posterior drawer 
signs were negative.  The VA examiner noted that the 
veteran's gait was normal.  Bilateral hip flexion was zero to 
120 degrees, external rotation of the hips was zero to 50 
degrees and internal rotation was zero to 25 degrees.  The 
examination report did not show painful motion at the hip, 
but that the veteran did have painful motion of the back and 
the knees with the movements of the hip joints.  The range of 
motion was zero to 130 degrees with mild patellofemoral 
crepitation bilaterally.  X-rays showed the left knee was 
normal and mild degenerative arthritis of the right knee 

In a November 2007 VA examination, the veteran complained of 
pain, stiffness and locking in both knees.  The veteran rated 
the pain in his knee as eight out of ten and stated that the 
pain is made worse when he walks, climbs up, stands, stoops, 
or bends.  The veteran told the VA examiner that he uses a 
cane as an assistive device; however he walked without the 
cane at the examination.  The veteran stated that his 
bilateral knee condition affects his daily activities 
including shopping and walking.  The VA examiner noted that 
both knees were tender; however, there was no evidence of 
edema, instability, effusion, weakness, redness, heat, 
abnormal movement, or guarding of movement.  The McMurray's 
test for both knees was normal.  The VA examiner stated that 
the veteran's gait was normal and there was no limitation in 
the veteran's ability to stand or walk.  The examination 
report noted that there was no ankylosis of the knees.  The 
flexion for the veteran's right and left knee were both zero 
to 130 degrees limited by pain.  The examiner determined that 
there was no impairment of the joint function determined by 
actual range of joint motion as reported in the physical 
examination and there was no additional limitation of joint 
function by pain, including pain on repeated use, fatigue, 
weakness, lack of endurance or coordination.  X-rays showed 
that both knees were normal.  

Based on the evidence above, an increased rating is not 
warranted under Diagnostic Code 5257, as the evidentiary 
picture is that of a slight bilateral knee disability.  The 
veteran experiences pain, tenderness, slight limitation of 
motion, and complains of giving way of both knees.  He uses a 
cane.  Such manifestations however, do not constitute any 
more than a slight disability.  An increased evaluation of 20 
percent would entail moderate symptomatology.  The Board is 
of the opinion that the disability is not of moderate 
severity because the medical evidence indicates that the 
veteran ambulates reliably, he has a normal gait and that he 
experiences no apparent fatigue, weakness, or instability in 
either knee.  Although the veteran reports giving way, that 
manifestation of bilateral knee disability does not appear to 
be of sufficient frequency to constitute a moderate 
disability under Diagnostic Code 5257.

The Board has considered whether higher ratings are warranted 
for the veteran's service-connected knee disorders based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board does not 
find that the criteria for a higher rating based on 
limitation of flexion or extension have been met.  The VA 
examination dated in September 2002 and November 2007 did not 
find evidence of additional limitation of joint function by 
pain, including pain on repeated use, fatigue, weakness, lack 
of endurance or coordination.  In summary, it does not appear 
that either the veteran's left or right knee disability 
satisfies the criteria for a 20 percent rating based on 
limited range of motion.

The Board has considered the applicability of other 
diagnostic codes.  The veteran does not have ankylosis of the 
knee, dislocated semilunar cartilage with frequent episodes 
of locking pain and effusion into the joint, removal of the 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  In addition, the veteran's limitation of 
motion in either knee does not meet the 20 percent disabling 
requirements under diagnostic codes 5260 or 5261, which 
requires flexion limited to 30 degrees or extension limited 
to 15 degrees.  Accordingly, diagnostic codes 5256 and 5258-
5263 for knee and leg conditions are not applicable in this 
case.  See 38 C.F.R. § 4.150, DC 5256, 5258-5263.

However, the veteran was diagnosed by x-ray with arthritis of 
the right knee in the September 2002 VA examination.  
Traumatic arthritis (established by X-ray findings) is rated 
under Diagnostic Code 5003 based on limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Degenerative arthritis, when established by X-ray findings, 
will be rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

The Board notes that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  The VA Office of General Counsel has stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).

As noted above, in the September 2002 VA examination, the x-
rays of the veteran's right knee revealed mild degenerative 
arthritis.  The September 2002 VA examination revealed that 
the veteran could flex his right knee to 130 degrees with 
mild patellofemoral crepitation.  The November 2007 VA 
examination showed flexion to 130 degrees limited by pain.  
Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Accordingly, there is evidence of slight 
limitation of motion.  The VA examiner noted in November 2007 
that there was no loss of motion due to weakness, lack of 
endurance, fatigability, incoordination, and pain, including 
pain on repeated use.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the veteran does not meet the flexion 
limitations under 38 C.F.R § 4.71a, Diagnostic Codes 5260.  
However, even though the veteran does not meet the above 
requirements, the veteran had painful motion at two VA 
examinations and an x-ray report reveals arthritis in his 
right knee, a major joint; thus, the veteran will be awarded 
a separate rating of 10 percent.     

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases requires a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In this case, the veteran has been unemployed since 1991 due 
to a back injury at work.  The medical evidence shows the 
veteran's service-connected bilateral knee disability has not 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disability.  The 
schedular rating criteria for rating the knees contemplate 
the veteran's reported symptomatology.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

III.  Merits of the Claim for Service Connection

The veteran filed a claim for lower back disorder secondary 
to his service-connected bilateral knee condition in February 
2003.  The veteran contends that his service-connected 
bilateral knee disability has aggravated his nonservice-
connected low back disorder.  The RO denied his claim.  The 
veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, including arthritis, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for the veteran to be entitled to service connection 
for a low back disorder, the medical evidence must show a 
diagnosis of that disability.  The September 2003 and May 
2004 VA spine examinations showed that the veteran was 
diagnosed with multi-level spondylosis with degenerative 
changes and chronic low back pain.  Thus, the first criterion 
for service connection has been established.  See 38 C.F.R. § 
3.310(a).  

The veteran's service medical records are silent for any 
musculoskeletal complaints unrelated to his service-connected 
bilateral knee disability.  Specifically, there are no 
complaints of back pain or treatment for a back disorder in 
the service medical records, nor does the veteran's September 
1968 separation examination indicate any musculoskeletal 
disabilities of the spine or back either directly related to 
service or alternatively related to his in-service bilateral 
knee problems.  In addition, the medical evidence shows that 
the veteran first complained of back pain in December 1990, 
approximately 23 years after military service, after a 
lifting injury at work.  The Board finds that the lack of 
evidence of any complaints or treatment for such problems 
during service weighs against a finding of entitlement to 
service connection on a direct basis.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

As stated above, the competent medical evidence shows that 
the veteran has a current low back disorder.  However, the 
Board must also find a link between the veteran's current low 
back disorder and the service-connected bilateral knee 
disability in order to grant service connection on a 
secondary basis.  With regard to the etiology of the 
veteran's current low back disorder, the Board finds that 
there are conflicting opinions of record.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record and not every 
item of evidence has the same probative value.  The Board 
must account for the evidence, which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of the veteran, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991). 

The veteran provided a letter from his treating physician 
that states the veteran has severe degenerative disk disease 
in his back and has chronic pain syndrome as a result.  His 
physician asserted that the veteran's degenerative joint 
disease                           in both his knees keeps the 
veteran from maintaining proper alignment when he walks 
aggravating his chronic back problems.  

In contrast, a July 2003 VA examination noted a history by 
the veteran of chronic low back pain since 1991.  Based on 
the veteran's statements and a review of the claims file, the 
VA examiner stated that the veteran sustained a lifting 
injury at work.  The veteran stated that he has progressive 
chronic low back pain.  The VA examiner determined that the 
veteran's back disorder was at least as likely as not related 
to the history of the lumbar spine injury in December 1990.  
In addition, the examiner asserted that the condition most 
likely is not directly related to the history of the service-
connected knee conditions.  The VA examiner noted that 
possibly the low back pain is aggravated by chronic bilateral 
knee pain.  This opinion is speculative and generic, as it 
does not specifically address whether the physician believes 
that the veteran's back disability was aggravated by his 
service-connected bilateral knee disability.  The Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection).  
Thus, the etiological opinion on aggravation in the July 2003 
VA examination has no probative value.  However, the VA 
examiner added an addendum to that opinion a few days later 
and asserted that in regard to the opinion, it is not as 
likely as not that the low back condition is secondary to the 
service-connected bilateral knee condition.  In September 
2003, the same examiner reviewed the claims file as well as 
the July 2003 VA examination report and stated that as there 
was no significant spinal postural abnormalities or gait 
problems noted, it seemed reasonable to say that the chronic 
low back problems was not as likely as not significantly 
aggravated by the service-connected knee problems.  

Furthermore, in the May 2004 VA spine examination, after 
reviewing the letter from the private physician as well as 
the entire claims file, the examiner noted that he did not 
find any problems with the alignment of the veteran's legs 
when the veteran walks and there was no direct or indirect 
evidence of gait abnormality, such as callus formation or 
uneven footwear.  He also noted that there was no leg length 
discrepancy.  The examiner stated that the medical records 
are dominated in recent years of complaints of chronic low 
back pain and the knee problems are rarely mentioned.  He 
also noted that there are no medical records that support the 
veteran's statement that his knees have aggravated his back 
pain.  The examiner determined that on balance, there was 
inadequate evidence to conclude that the back pain, which was 
caused by a work-related injury, was aggravated by his 
service-connected bilateral knee condition.  He went on to 
state that it was unlikely that the veteran's back pain was 
aggravated by the service-connected bilateral knee condition.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board finds the May 2004 VA opinion is more 
probative than the private physician opinion.  Although the 
private physician has treated the veteran for over 15 years, 
the medical evidence of record does not support the rationale 
given for his opinion.  The July 2003 and May 2004 VA spine 
examinations and the November 2007 VA joint examination of 
the knees all noted that the veteran did not have instability 
of the knees, abnormal movement or guarding of movement and 
he had a normal gait.  In addition, the September 2002 and 
November 2007 VA joint examinations did not show that there 
was further impairment of the bilateral knee joints or 
additional limitation of motion caused by fatigue, weakness, 
lack of endurance, or incoordination. Therefore, the Board 
gives less weight to the private physician statement as there 
is no evidence in the record that supports the physician's 
statement that the veteran does not have proper alignment, 
which aggravates his back pain. 

The veteran stated that his low back disorder is aggravated 
by his service-connected knee condition.  Lay persons can 
provide an account of observable symptoms, such as in this 
case the pain the veteran feels in his back.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion 
whether a disability is related to a service-connected 
disability has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the veteran is not competent medical 
evidence and does not prove a relationship between the 
veteran's current back disorder and his service-connected 
bilateral knee disability.  As stated above, the only 
probative medical evidence of record asserts that the 
veteran's low back disorder is not aggravated by the 
veteran's service-connected bilateral knee disability.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the veteran's claim for entitlement to service 
connection for a low back disorder is not warranted. 














	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia of the right knee with 
traumatic arthritis is denied.

2.  Entitlement to a separate rating of 10 percent for right 
knee arthritis is granted

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia of the left knee is denied.

4.  Entitlement to service connection for a low back disorder 
to include as secondary to service-connected bilateral knee 
disability is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


